United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                       November 14, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 03-30276
                             Summary Calendar


               SHELBA J. GREGG, WIFE OF; FRANK D. GREGG,

                                                    Plaintiffs-Appellants,


                                  VERSUS


   JOHN W. LINDER, II; JAMES O M WOMACK; PATRICK J. BERRIGAN,

                                                     Defendants-Appellees.




          Appeals from the United States District Court
              For the Eastern District of Louisiana




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:

     Asserting     jurisdiction      on    the    basis    of   diversity      of

citizenship,    Frank   D.   Gregg   and    his    wife,   Shelba    J.    Gregg

(hereinafter “Plaintiffs”) filed this legal malpractice action in

the U.S. District Court against John W. Linder, II; James O M

Womack and Patrick J. Berrigan (hereinafter “Defendants”) who acted

as attorneys of record for Plaintiffs in a civil action filed in

the United States District Court for the Eastern District of

Louisiana.      The Defendants filed motions for summary judgment
arguing that all of the Plaintiffs’legal malpractice claims against

the Defendants were pre-empted under LSA R.S. 9:5605 and should be

dismissed.   The district court found that the undisputed facts

demonstrated that the Plaintiffs knew or should have known the

facts forming the basis of their malpractice   claims more than one

year prior to the filing of this suit, and therefore the claims

were barred by pre-emption under LSA R.S. 9:5605.       Plaintiffs

appeal to this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its order and reasons filed under date of

March 11, 2003, we affirm the decision of the district court to

grant summary judgment in favor of Defendants.

AFFIRMED.




                                2